DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-6 and 10) in the reply filed on 12/22/2021 is acknowledged.
Claims 7-9 and 11-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/22/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are indefinite and could not be properly understood.
The claims recite the intended functioning of the structural parts introduced by “configured to”, but fail to recite a structure needed to perform the recited functioning.
Thereby it is not clear what structure is required by the claims.

Further, the claims are indefinite and could not be properly understood because it is not clear how the plate can be charged by separating the contactor from the plate.
Claim 2 is further indefinite because it is not clear what structure is required by the recitation that the charging unit is configured to charge the plate by separating the contactor from the plate in a state in which the voltage is applied to the contactor.
Claim 3 is further indefinite because it is not clear what structure is required by the recitation of the ability of charging unit to change the polarity to which the plate is charged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang (US 5,858,108).
Hwang teaches an apparatus as claimed.
The apparatus comprises:
A container (loadlock 31);
A charging unit (33, 43, 53, 63, 71);

And processing chambers (11, 12, 13).
The container is disclosed as connected to processing chambers.
The apparatus is disclosed as configured to move the plate (wafer 34) to and from the loadlock and between the load lock and the processing chambers.
Thereby the presence of a conveyance unit to convey the plate (wafer) is inherent.
Since the container/loadlock is placed in the apparatus between the processing chambers thus the placement unit is inherent.
The charging unit is disclosed as capable to charge the plate/wafer 34 and to change the charge of the plate/wafer (at least Figures 4-7).
The inherently present conveyance unit is disclosed as moving the plate/wafer to and from the container/loadlock, thereby it capable of separating the plate/wafer 34 from the contactor 32.
See entire document, especially Figures 1-7 and the description at column 2 line 29 – column 4, line 2.
AS to claim 6:
Hwang does not limit the use of the apparatus to any specific wafer.
Nothing in the construction of the apparatus prevents it to be used with the plate as claimed.
Thereby the apparatus is fully capable of being used with the plate as recited by claim 6.
Please, note that the plate is not recited as a part of the claimed apparatus.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 5,858,108) in view of Shamlou et al (US 6,199,927).
Hwang as applied above teaches an apparatus as claimed except for the specific recitation of a detection unit with two contactors.
However, Shamlow et al teach that it was known to provide wafer supports with detection unit with two electrical contractors to determine presence of the wafer.
It would have been obvious to an ordinary artisan at the time the invention was filed to provide the support in the apparatus of Hwang with the contactors and the detection unit as suggested by Shamlou et al in order to enable detection of presence of the wafer/plate to ensure proper functioning of the apparatus.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed on the attached PTO 892 are cited to show the state of the art with respect to processing apparatuses.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711